 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      In re: the Matter of A.B.
                                                                NO. C19-1341RSL
 9
      MICHELANGELO GUISEPPE
10
      BORRELLO,                                                 ORDER CONTINUING TRIAL
                                                                DATE
11
                            Petitioner,

12
                    v.

13
      CHANDRA LYN LONG,

14
                            Respondent.

15

16
            This matter comes before the Court on the parties’ request for a continuance of the trial
17

18   date so that the parties have an opportunity to mediate their dispute. Dkt. # 24. The request is

19   GRANTED: the trial date and all pretrial deadlines are hereby STRICKEN. The parties shall, on
20   or before January 6, 2020, file a joint status report regarding the status of their mediation,
21
     whether a new trial date is necessary, and proposed trial and pretrial deadlines.
22

23          Dated this 14th day of November, 2019.
24                                              A
25                                              Robert S. Lasnik
                                                United States District Judge
26

27

28   ORDER CONTINUING TRIAL DATE - 1
